MEMORANDUM**
Shuiying Liang, a native and citizen of China, petitions for review of the Board of *78Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The IJ denied relief on the ground that Liang was not credible. The record does not compel a contrary conclusion. See id. Accordingly, Liang failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Liang’s CAT claim also fails because it was based on the same evidence that the IJ found to be not credible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *78courts of this circuit except as provided by Ninth Circuit Rule 36-3.